Citation Nr: 1435890	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  09-45 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for a bilateral ankle disability, to include as secondary to a bilateral knee disability.

2. Entitlement to an effective date prior to July 23, 2007, for the grant of service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1984 to October 1987. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In a May 2008 rating decision, the RO granted service connection for a right knee disability, effective July 23, 2007.  In a March 2009 rating decision, the RO denied service connection for a bilateral ankle disability and entitlement to an effective date prior to July 23, 2007 for service connection for a right knee disability.


FINDINGS OF FACT

1. A bilateral ankle disability is not the result of a disease or injury in active service; nor is it proximately due to, or aggravated by, a service-connected knee disability.

2. The Veteran's claim for entitlement to service connection for a right knee disability was initially received by VA on July 23, 2007.


CONCLUSIONS OF LAW

1. The criteria for secondary service connection a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

2. The criteria for an effective date prior to July 23, 2007 for an award of service connection for a right knee disability have not been met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.155(a), 3.157(b), 3.400(b)(2)(i) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the effective date of the benefit.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  As such, additional notice is not required for the Veteran's earlier effective date appeal.

With regards to the Veteran's service connection claim for a bilateral ankle disability, VA's duty to notify the Veteran was satisfied prior to the initial rating decision through a notice letter dated in September 2008 that fully addressed all notice elements.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records (STRs) are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  He has not identified any additional records that should be obtained prior to appellate consideration.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was scheduled for a VA examination in conjunction with his appeal.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The examination is adequate for the purposes of determining service connection, as it involved a review of the pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

I. Service Connection for a Bilateral Ankle Disability

Legal Criteria

Service connection is granted for disability resulting from a disease or injury in active service.  38 U.S.C.A. § 1110.

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element, in the case of a listed chronic disease, is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled on other grounds); cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.  

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a), (b).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran asserts that his diagnosed degenerative joint disease of the ankles is caused or aggravated by his service-connected bilateral knee disability.

Service treatment records note that the Veteran had left and right tibia fractures from a motorcycle accident prior to military service.  His private physician reported that the injuries had healed prior to active duty.  The service treatment records are negative for complaints of or treatment for ankle pain or disability during service.  Additionally, the records do not note treatment for his pre-service injuries.

The Veteran has also not reported any in-service manifestations of ankle disability.

VA treatment records show that the Veteran was seen for various conditions beginning in 1987; but the first report of ankle symptoms was recorded in July 2008.  The records do not indicate that the ankle disability was caused or aggravated by the service-connected knee disability.

The Veteran was afforded a VA examination in December 2008.  At the examination, the Veteran reported that he had developed bilateral ankle problems two years prior to the VA examination.  He reported more popping in his ankles and discomfort with increased walking.  The examiner noted that medical records indicate the crepitus existed prior to military service.  The claimant did not report any medical or orthopedic evaluations, physical therapy or ongoing care for his ankle disability.  Additionally, there was no evidence of instability of either ankle.  

After physical examination, the examiner diagnosed mild degenerative joint disease of the ankles and a healed tibia and fibula fracture of the right ankle.  He noted that the Veteran currently has mild bilateral crepitus on physical examination consistent with degenerative joint disease of both ankles.  There was no reported history of his knee giving out causing injuries to his ankles.  Further, review of his gait did not reveal any evidence of significant symmetry in his gait.  Notably, the examiner noted that his gait has consistently been described as normal.  Moreover, at the time of the examination, there was so significant abnormality or asymmetry noted in is gait.  Based on the foregoing, the examiner determined that it was unlikely that the mild arthritis was directly caused or permanently aggravated by his bilateral knee condition.

There is no contention or evidence that an ankle disability was directly incurred in active service.  The service treatment records do not contain any evidence of ankle disability.  The Veteran has not reported any in-service ankle symptoms or alleged that his ankle disability was directly caused by an in-service disease or injury or manifested to a compensable degree within one year after military service.  As such, the evidence is against the grant of service connection on a direct or presumptive basis. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The remaining question is whether there is a link between the Veteran's bilateral ankle disability and his service-connected bilateral knee disability to warrant service connection on a secondary basis.

Although the Veteran has a current ankle disability, diagnosed arthritis, the VA examiner determined that the condition was not caused or aggravated by the bilateral knee disability.  The conclusion was based on a review of the claims file and the Veteran and was accompanied by a clear rationale and is deemed to be highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There are no other medical opinions of record relating the ankle disability to the service connected knee disability.  

The Veteran has asserted that his ankle disability is caused or aggravated by his service-connect knee disability.  While he is competent to report symptoms observable to a lay person, the possible causes of his ankle disability involve complicated medical questions.  As a lay person he lacks the medical expertise to say that the knee disability, as opposed to other factors, caused or aggravated the current ankle disability.  His opinion is therefore, not deemed competent.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As there is no competent evidence that the Veteran's bilateral ankle disability is proximately due to, or aggravated by his service-connected bilateral knee disability, service connection on a secondary basis is not warranted.

The preponderance of the evidence is against the claim for service connection for a bilateral knee disability.   As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim is denied. See 38 U.S.C.A. § 5107(b).

II. Earlier Effective Date

Legal Criteria 

Unless specifically provided otherwise, the effective date of an award based on a claim for compensation is to be fixed in accordance with the facts found, but not earlier than the date the claim was received. 38 U.S.C.A. § 5110(a).  If a claim for disability compensation is received within one year of separation from service, the effective date of an award is the day following separation.  38 U.S.C.A. § 5110(b)(1).  The law also provides that an earlier effective date may be assigned if the grant is based upon a liberalizing law or VA issue, a situation not applicable in this case.  See, 38 U.S.C.A. § 5110(g).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim; such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  Ultimately, a specific claim in the form prescribed by the Secretary of the VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  If VA receives an informal claim without a formal claim having been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a).

Analysis

The Veteran's claim of entitlement to service connection for a right knee disability was received by VA on July 23, 2007.  The claims file does not contain any evidence of communication to VA from the Veteran or a representative on his behalf concerning his right knee disability or intent to apply for benefits before July 23, 2007.  The Veteran has not asserted that he made an earlier claim for service connection for a knee disability.

The Veteran contends that an earlier effective date is warranted because VA treatment and examination records document a right knee disability decades before July 23, 2007.  It is well settled that treatment or examination records cannot constitute claims for service connection.  MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006); Brannon v. West, 12 Vet. App. 32 (1998).

While VA treatment records note complaints of right knee pain on several occasions, the effective date is based on the latter of the date of claim or date entitlement arose.  The Veteran's contention is essentially that entitlement arose prior to July 23, 2007; but this could not serve as the basis for an earlier effective date, absent an earlier claim.

The Board acknowledges the Veteran's statement indicating that he was not aware that he had to file separate claim of service connection after reporting the disability to his treating VA physician.  However, prior to filing the claim of service connection for his right knee disability, he had filed service connection claims for a number of other disabilities indicating that he was aware that treatment was not sufficient to establish a claim for service connection.  In any event, the Board is without authority to disregard the requirement for a claim before service connection could be awarded. 

The law is clear that the effective date for service connection is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  As such, the appropriate effective date for the grant of service connection is the date the filed was received.  38 U.S.C.A. § 5107.

The pertinent facts are not in dispute and the appeal for an earlier effective date is denied as a matter of law.


ORDER

Entitlement to service connection for a bilateral ankle disability is denied.

Entitlement to an effective date prior to July 23, 2007, for the grant of service connection for a right knee disability is denied.




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


